           Case 1:19-cv-01103-JLT Document 17 Filed 04/20/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NORMA ALICIA GARCIA,                              )    Case No.: 1:19-cv-1103 - JLT
                                                       )
12                 Plaintiff,                          )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                       )    FOR AN EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )    (Doc. 16)
                                                       )
15                 Defendant.                          )
                                                       )
16
17          Plaintiff seeks an extension of time to file her opening brief in the action, requesting the
18   deadline be extended from April 17, 2020 to May 17, 2020. (Doc. 16) Based upon the information
19   provided and good cause appearing, the Court ORDERS:
20          1.     The request for an extension of time (Doc. 15) is GRANTED; and
21          2.     Plaintiff SHALL file her opening brief no later than May 17, 2020.
22
23   IT IS SO ORDERED.
24
        Dated:    April 19, 2020                                 /s/ Jennifer L. Thurston
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
